Citation Nr: 1621435	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1989 to November 1990.  The Veteran then served with the California Army National Guard from either April 1993 to December 1996, or March 1994 to October 1996.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a Notice of Disagreement (NOD) in May 2012.  The RO issued a Statement of the Case (SOC) in June 2014.  In July 2014, the Veteran filed his substantive appeal.  Thus, the Veteran perfected a timely appeal to this issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection.  

The Veteran seeks service connection for a right below-the-knee amputation that he claims arose during his active duty service with the California Army National Guard.  Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(22), 101(23), 101 (24), 106(d)(1), 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2015). 

Specifically, the Veteran contends that he was involved in a motorcycle versus motor vehicle accident on his way to National Guard drill on October 17, 1995, resulting in the eventual amputation of his right leg below the knee.  The Veteran further contends that he held an officer position and that the accident occurred on his way to the California Military Academy for service as the acting Company Commander of Juliet Company (class of 1996).  

Concerning the Veteran's National Guard time, the record contains military leave and savings statements dated April 1993, retirement points history statement showing periods of service from March 1994 through October 1996, and a life insurance certificate.  In addition, the record contains a Veterans Affairs/Department of Defense Identity Repository (VADIR) record showing the Veteran's period of service in the California Army National Guard from April 1993 to December 1996.  In September 2011, the VA issued a Formal Finding of Federal Records Unavailability regarding the Veteran's California Army National Guard service treatment records.  However, the Board notes that the VA has not verified the Veteran's ACDUTRA and INACDUTRA periods service regarding his National Guard time.  

Thus, it is essential that the details about the character of the Veteran's military service be ascertained.  While the RO obtained the Veteran's retirement points statement, which documents active duty (AD) and inactive duty for training (IDT) points during his California Army National Guard service, to date the RO has not made a Formal Finding regarding the character of the Veteran's California Army National Guard military service, to include the exact dates of his active duty, ACDUTRA, and INACDUTRA periods.  This action must be accomplished before the claims can be decided on the merits.  Therefore, upon remand, the Board finds that additional development is required to determine the exact dates of any such military service.

Accordingly, the case is REMANDED for the following actions:

1. Make arrangements to verify any periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Contact the National Personnel Records Center (NPRC) and the California Army National Guard Human Resource Command, and/or the appropriate service department, and request that (1) it verify the Veteran's complete periods of active service, active duty for training, and inactive duty training with the Army Reserve/ California Army National Guard and (2) forward all available service treatment records and service personnel records associated with such duty for incorporation into the record, to specifically include any orders to active duty for training or inactive duty training for October 1995 regarding travel to the California Military Academy.   If the VA determines that these records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any records in his possession. 

3. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

